ACCEPTED
                                                                                         01-14-816-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  4/27/2015 2:13:46 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                                  No. 01-14-816-CV
                  _______________________________________________
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                         IN THE FIRST COURT OF APPEALS         HOUSTON, TEXAS
                                 HOUSTON, TEXAS            4/27/2015 2:13:46 PM
                                                           CHRISTOPHER A. PRINE
                  _______________________________________________  Clerk

                   Curocom Energy LLC and Curo Holdings Co. Ltd.
                                Plaintiff/Appellants,
                                          v.
                           Woong Soon Eem and Jason Kim,
                                Defendant/Appellees.
                  _______________________________________________

      Appeal from the 165th Judicial District Court, Harris County, Texas
                            Cause No. 2009-06630
            _______________________________________________

                       AMENDED CERTIFICATE OF SERVICE
                  _______________________________________________

             Alexander C. Chae                       Stacy R. Obenhaus
           State Bar No. 04056090                  State Bar No. 15161570
            achae@gardere.com                    sobenhaus@gardere.com
                 Scott D. Ellis                        John MacVane
           State Bar No. 24044606                  State Bar No. 24085444
             sellis@gardere.com                   jmacvane@gardere.com


                             GARDERE WYNNE SEWELL LLP
                              1000 Louisiana, Suite 3400
                                Houston, Texas 77002
                               Telephone: 713.276.5500
                               Facsimile: 713.276.5555
       COUNSEL FOR CUROCOM ENERGY LLC AND CURO HOLDINGS CO. LTD.



Gardere01 - 6587619v.1
Pursuant to Texas Rule of Appellate Procedure 9.5(e), I hereby certify that,

on April 13, 2015, I served and attempted to serve the BRIEF OF APPELLANTS,

filed by Curocom Energy LLC and Curo Holdings Co. Ltd. on April 13,

2015 as follows:


         A.        By email to Mr. Eem and Mr. Kim’s email address as listed on
                   their previous counsel’s motion to withdraw. Attached as
                   Exhibit A is the email that I sent as service, with a copy of the
                   brief attached, on April 13, 2015 to:

            Jason Kim                     and       Woong Soon Eem
            jkim721@gmail.com                       wseem@hanmail.net
                                                    and
                                                    wseem@hanmail.com

The email to wseem@hanmail.com was returned as undeliverable, but the
email to wseem@hanmail.net appears to have been delivered.

         B.        By DHL international delivery service and registered mail to
                   Mr. Eem’s first address, as listed on his previous counsel’s
                   motion to withdraw. Attached as Exhibit B is the letter that I
                   sent as service, with a copy of the brief enclosed, on April 13,
                   2015 to:

                                    Woong Soon Eem
                                 249-8, Youngdap-dong
                                     Seongdong-gu
                                  Seoul, 133-851, Korea

                   B-1. Exhibit B-1 is a delivery confirmation reflecting that the
                        letter and brief were delivered on April 15, 2015.


                                             2
Gardere01 - 6587619v.1
         C.        By DHL international delivery service and registered mail to
                   Mr. Eem’s second address, as listed on his previous counsel’s
                   motion to withdraw. Attached as Exhibit C is the letter that I
                   sent as service, with a copy of the brief enclosed, on April 13,
                   2015 to:

                                    Woong Soon Eem
                                   Recents APT241-101
                                Jamsil-dong 22, songpa-ga
                                 Seoul, Republic of Korea

         D.        By DHL international delivery service and registered mail to
                   Mr. Kim’s address, as listed on his previous counsel’s motion
                   to withdraw. Attached as Exhibit D is the letter that I sent as
                   service, with a copy of the brief enclosed, on April 13, 2015 to:

                                      Jason Kim
                              Yongsan-Gu Seobinggo-Dong
                                      Shindonga
                                  Apartment 16-1203
                                     Seoul, Korea

                   D-1. Exhibit D-1 is a delivery confirmation reflecting that the
                        letter and brief were delivered on April 15, 2015.

         E.        By the Court’s electronic service. I also served Mr. Eem and
                   Mr. Kim by adding their email addresses to the Court’s
                   electronic service provider and requesting that the Court’s
                   system serve them as follows:

          Jason Kim                        and       Woong Soon Eem
          jkim721@gmail.com                          wseem@hanmail.net


The service to wseem@hanmail.net was returned as undeliverable, but all
other service appears to have been delivered.


                                             3
Gardere01 - 6587619v.1
Respectfully submitted,

/s/ John MacVane
Alexander C. Chae         Gardere Wynne Sewell LLP
State Bar No. 04056090    1000 Louisiana, Suite 3400
achae@gardere.com         Houston, Texas 77002
Scott D. Ellis            Tel: 713.276.5500
State Bar No. 24044606    Fax: 713.276.5555
sellis@gardere.com
Stacy R. Obenhaus
Texas Bar No. 15161570
sobenhaus@gardere.com
John MacVane              Counsel for Appellants
State Bar No. 24085444    Curocom Energy LLC and
jmacvane@gardere.com      Curo Holdings Co. Ltd.




                              4
Gardere01 - 6587619v.1
                            Certificate of Service
         I certify that a copy of this document was served by delivering it to

the following on April 27, 2015, through this court’s electronic case

management system, registered mail, DHL delivery, and email:

Woong Soon Eem                                Jason Kim

Recents APT241-101                            Yongsan-Gu Seobinggo-Dong
Jamsil-dong 22, songpa-ga                     Shindonga
Seoul, Republic of Korea                      Apartment 16-1203
                                              Seoul, Korea
-and-
                                              T: (010) 64795537
249-8, Youngdap-dong
Seongdong-gu                                  jkim721@gmail.com
Seoul, 133-851, Korea

T: (016) 7026130

-or-

(822) 34486767

wseem@hanmail.net




                                            /s/ John MacVane
                                            John MacVane




                                        5
Gardere01 - 6587619v.1
MacVane, John

From:                                     MacVane, John
Sent:                                     Monday, April 13, 2015 5:17 PM
To:                                       'wseem@hanmail.net'; 'jkim721@gmail.com'; 'wseem@hanmail.com'
Cc:                                       Chae, Alex; Ellis, Scott; Obenhaus, Stacy; Hamrick, Tonie; Taylor, Kathy; Park, Jennifer
Subject:                                  FW: Curocom Energy LLC, et al. v. Woong Soon Eem and Jason Kim, Cause No.
                                          2009-06630, on appeal to the First Court of Appeals in Cause No. 10-14-816-CV
Attachments:                              Brief of Appellants (Service).pdf


Dear Mr. Eem and Mr. Kim,

Attached please find a brief appealing the Court’s take noting judgment in your favor in the above-captioned matter.

Feel free to call or email me with any questions. If you are represented by a lawyer in this matter, please have your
lawyer call or email me.

Regards,

John MacVane



임웅순 귀하,

위 표제 사건 관련하여 제 1 심 법원에서 내린 피고 승소 판결에 대한 항소이유서를 첨부하오니 확인
부탁드립니다.

전화를 걸거나 질문이 나에게 이메일을 보내 주시기 바랍니다. 변호사 는 이 문제 에서 당신을 나타내는 경우 ,
변호사 가 나 한테 전화 해야 해주십시오.

발신인

John MacVane
Gardere Wynne Sewell LLP

1000 Louisiana, Suite 3400 | Houston, TX 77002
713.276.5281 direct
713.489.2935 cell
713.276.6281 fax
Gardere | Bio | vCard



Austin | Dallas | Houston | Mexico City




                                                                     1
                                                                                                            EXHIBIT A
                                                                                                 a^
  GARDERE
  attorneys and counselors * www.gardere.com




JOHN MAC VANE
Direct: 713-276-5281
Direct Fax: 713-276-6281
jmacvane@gardere.com



                                            April 13, 2015
                                                    RE 4D4 Ei54 fl^b US
VIA REGISTERED MAIL and
DHL INTERNATIONAL
Woong Soon Eem
249-8, Youngdap-dong
Seongdong-gu
Seoul, 133-851, Korea



          Re: No. 01-14-816-CV; Curocom Energy LLC and Curo Holdings Co.
                       Ltd. v. Woong Soon Eem and Jason Kim; In the First Court of
                       Appeals, Houston, Texas; Our File No. 134301.001

Dear Mr. Eem:


          Attached please find a brief appealing the Court's take nothing judgment in your
favor in the above captioned matter.


Reg,




fbhs. MacVane



0]-$-^ ^^ ,


          ^ £^1 A]-^ ^^^}                                                                     EXCELLENCE. SIMPLY DELIVERED.




27 April 2015
Dear Customer,

This is a proof of delivery / statement of final status for the shipment with waybill number 3318920426.
Thank you for choosing DHL Express.

www.dhl.com




 Signed                 KIM MIYEON                             Destination Service Area SEOUL
                                                                                         KOREA, REPUBLIC OF
                                                                                               (SOUTH K.)

 Signature                                                     Shipment Status                 Delivered




                                                               Piece ID(s)                     JD014600001709711745



 Additional Shipment Details

 Service                EXPRESS ENVELOPE                       Origin Service Area             HOUSTON
 Picked Up              13 April 2015 at 17:34                                                 UNITED STATES OF AMERICA
                                                               Shipper Reference               134301/1




                                                                                                           EXHIBIT B-1
                                                                    il
                                                                    ill
                                                                    !'&i
                                                                    3
                                                                    tii
                                                                    i?l
                                                                    I?!
                                                                    ro y;
                                                                        (D

                                                                    §1




                                      Please fold or cut in half

                           DO NOT PHOTOCOPY


                                                                                                                     ^
Using a photocopy could delay the delivery of your package and will result in additional shipping charge
                    Printed waybills wili be invoiced unless the shipment is voided.
                  For Tracking, please go to www.dhl-usa.com or call 1-800-225-5345
                                    Thank you for shipping with DHL,




                                                                                                           EXHIBIT B-1
  GARDERE
  attorneys and counselors * www.gardere.com




 JOHN MACVANE
 Direct: 713-276-5281
 Direct Fax: 713-276-6281
jmacvane@gardere.com



                                             Aprill3,2015
                                                     RE 4D4 154 6fl3 US
VIA REGISTERED MAIL and
DHL INTERNATIONAL
Woong Soon Eem
RecentsAPT241-101
Jamsil-dong 22, songpa-ga
Seoul, Republic of Korea



           Re: No. 01-14-816-CV; Curocom Energy LLC and Curo Holdings Co.
                     Ltd. v. Woong Soon Eem and Jason Kim; In the First Court of
                     Appeals, Houston, Texas; Our File No. 134301.001

Dear Mr. Eem:


          Attached please find a brief appealing the Court's take nothing judgment in your
favor in the above captioned matter.


Regar;



 Fohn MacVane




^-^w,
          ^ £^l1 A}^ ^^^^ ^]1^ ^^]^ ^51 S)J1 4^                                     ^^} ^
i^o]^-^ ^^°^ ^°1 -f-^JEl^q^.

^1

fohn MacVane'




GardereO 1-65 81450v. 1 .
 GARDERE WYNNE SEWELL LIP
 1000 Louisiana, Suite 3400, Houston, Texas 77002-5011   713.276.5500 Phone • 713.276.5555 Fax   EXHIBIT C
 Austin • Dallas • Houston • Mexico City
GARDERE
attorneys and counselors • www.ga.rdere.com




 JOHN MAC VANE
 Direct; 713-276-5281
 Direct Fax: 713-276-6281
 jmacvaae@gardere.com



                                              April 13, 2015
                                                        RE 404 E154 E1DS US
 VIA REGISTERED MAIL and
 DHL INTESNATIONAL
 Jason Krm.
 Yongsan-Gu Seobinggo-Dong
 Shindonga
 Apartment 16-1203
 Seoul, Korea



           Re: No. 01-14-816-CV; Curocom Energy LLC and Curo Holdings Co.
                        Ltd. v. Woong Soon Eem and Jason Kim; In the First Court of
                        Appeals, Houston, Texas; Our File No. 134301.001

 Dear Mr. Kim:

           Attached please find a brief appealing the Court's take nothing judgment in your
 favor in the above captioned matter.


.Regar;




 John MacVane




GardereOl-6581465V. 1
GARDERE WYNNE SEWELL LLP
1000 Louisiana, Suite 3400, Houston, Texas 77002-5011   713.276.5500 Phone • 713.276.5555 Fax
                                                                                                EXHIBIT D
Austin • Dallas • Houston • Mexico City
                                                                     EXCELLENCE. SIMPLY DELIVERED.
                                                                                                             /JfW^-',i,




27 April 2015
Dear Customer,

This is a proof of delivery / statement of final status for the shipment with waybill number 3318927743.
Thank you for choosing DHL Express.

www.dhl.com




 Signed                 JASON KIM GO                           Destination Service Area SEOUL
                                                                                         KOREA, REPUBLIC OF
                                                                                         (SOUTH K.)



                            ^^i
 Signature                                                     Shipment Status                 Delivered




                                                               Piece ID(s)                     JD014600001709712646



 Additional Shipment Details

 Service                EXPRESS ENVELOPE                       Origin Service Area             HOUSTON
                                                                                               UNITED STATES OF AMERICA
 Picked Up              13 April 2015 at 17:34
                                                               Shipper Reference               134301/1




                                                                                                           EXHIBIT D-1
                                      Please fold or cut in half

                          DO NOT PHOTOCOPY
Using a photocopy could delay the delivery of your package and will result in additional shipping charge
                    Printed waybills will be invoiced unless the shipment is voided.
                  For Tracking, please go to www.dhl-usa.com or call 1-800-225-5345
                                    Thank you for shipping with DHL.




                                                                                                       EXHIBIT D-1
MacVane, John

From:                          No-Reply@eFileTexas.gov
Sent:                          Monday, April 13, 2015 4:18 PM
To:                            MacVane, John
Subject:                       eFileTexas.gov – Notification of Service - 4855400



    Right-click
    here to
    download
    pictures. To
    help protect
    y our priv acy ,
    Outlo ok
    prev ented
                                                                            Notification of Service
                                                                                    Envelope Number: 4855400
    auto matic
    download of
    this pictu re
    from the
    In ternet.




This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                 Filing Details
Case Number                      01-14-816-CV
Case Style
Date/Time Submitted              4/13/2015 4:14:42 PM
Filing Type                      Brief Requesting Oral Argument
Filed By                         Kathy Taylor
                                 Other Service Contacts not associated with a party on the case:

                                 Scott Ellis (sellis@gardere.com)

                                 Stacy Obenhaus (sobenhaus@gardere.com)

                                 John MacVane (jmacvane@gardere.com)



                                 Curo Holdings Company, Ltd.:

Service Contacts                 Alexander Chae (achae@gardere.com)



                                 Jason Kim:

                                 Jason Kim (jkim721@gmail.com)



                                 Woong Soon Eem:

                                 Woong Eem (wseem@hanmail.net)


                                                         1
                                                                                          EXHIBIT E
                                                      Document Details
                          https://efile.txcourts.gov/ViewServiceDocuments.aspx?ADMIN=0&SID=f68c0ba4-
File Stamped
                          1074-4b21-a578-095de4a5c7e0&RID=125b9267-7573-493c-827b-8951fbcc0ab8
Copy
                          This link is active for 7 days.



Please do not reply to this email. It was generated automatically by eFileTexas.gov




                                                                  2